Exhibit 10.47

June 5, 2006

Bonnie McConnell-Orofino

Senior Vice President,

General Manager of Tri-Channel Merchandising

Dear Bonnie:

In recognition of your sustained contribution to Restoration Hardware, Inc. (the
“Company”), over a substantial period of time, I am pleased to offer you a
one-time cash bonus of $100,000 (the “Long-Term Bonus”) and severance and other
benefits on the terms described below.

 

Salary    Your annual base salary has been increased to $320,000, effective as
of May 1, 2006 Bonus    You will receive the Long-Term Bonus, less applicable
tax withholdings, in full on the first payroll date following the date on which
you countersign this letter below. If you voluntarily resign or your employment
is terminated for “Cause” as defined in Attachment A prior to the two-year
anniversary of the date on which you countersigned this letter, you agree that
you will reimburse the Company for a pro-rated share of the full amount of the
bonus (before applicable withholdings), which shall be calculated by dividing
(a) the number of days remaining in the two-year period beginning on the date on
which you countersigned this letter, by (b) 730. If you are required to
reimburse the Company for any amount of this bonus, any such due and unpaid
amount may be offset by the Company against any amounts otherwise payable to you
by the Company. Management
Incentive
Program    For each fiscal year from and including Fiscal Year 2006, you will
continue to be eligible to participate in the Management Incentive Program. Your
bonus eligibility range for Fiscal Year 2006 will be from 8% of your base salary
to up to 80% of your base salary depending upon your achievement of certain
bonus threshold performance goals. Your target bonus amount will be 40% of your
base salary. Your Long-Term Bonus referred to above does not reduce the amount
of any other bonus that you may be entitled to receive pursuant to any of the
Company’s other bonus programs, including the Management Incentive Program.
Additional plan materials will be provided to you separately. Stock Option
Grant    You have been granted 20,000 stock options with an exercise price equal
to $6.65, which was the fair market value of our common stock on June 1, 2006,
the date on which the options were granted. The stock options will vest at 25%
per year, over a four-year period, and have a ten-year term, with other terms
being in accordance with the Company’s 1998 Stock Incentive Plan, as amended and
restated October 9, 2002. In addition, you will continue to be eligible to
receive options or other equity of the Company on an annual basis in accordance
with the Company’s 1998 Stock Incentive



--------------------------------------------------------------------------------

   Plan, as amended and restated October 9, 2002. The type and amount of equity
of the Company that you will be eligible to receive in any year in accordance
with the Company’s 1998 Stock Incentive Plan generally will be consistent with
the type and amount of equity that other similarly-situated senior officers of
the Company will be eligible to receive in such year. Severance    Should your
employment be terminated by the Company “Not for Cause” as defined in Attachment
A, you will receive salary continuation for a period of twelve (12) months from
your termination date. In the event that you resign or your employment is
terminated by the Company for Cause, or in the event of your death or
“Disability” as defined in Attachment A, you will not be eligible to receive any
severance pay. Your entitlement to any severance payments will be contingent
upon your execution of the Company’s standard written release and expiration of
any applicable revocation period set forth in the Company’s written release.
Additional terms and conditions with respect to your severance benefits are set
forth on Attachment A. Change of
Control    Should there be a “Change of Control” of the Company as defined in
Attachment B and you, within 12 months thereafter, are subject to an
“Involuntary Termination” as defined in Attachment B, you will receive, in lieu
of any other severance pursuant to this letter agreement, salary continuation
for a period of twelve (12) months from your termination date at the annual rate
of your base salary. Your entitlement to any severance payments will be
contingent upon your execution of the Company’s written release and expiration
of any applicable revocation period to the written release. In addition, the
severance payments and benefits to be provided upon an Involuntary Termination
following a Change of Control are subject to the excise tax payment provisions
set forth in Attachment B. Non-Compete and
Non-Solicitation    You acknowledge and agree that in your role at the Company,
you acquire confidential and proprietary information belonging to the Company.
To preserve and protect this information and the assets of the Company, and in
consideration of the severance and benefits provided to you under this letter
agreement, you agree not to work in a capacity that would compete directly with
the Company, or solicit any employees or customers of the Company, for a period
of one (1) year following the effective date of your resignation from or
termination of employment by the Company for any reason, as set forth in
Attachment C. In the event that you breach this provision, all severance and
other benefits shall cease. Miscellaneous
Benefits    You will continue to be eligible for the other benefits you
currently receive from the Company, including a car allowance of $500.00 per
month.

 

Page 2



--------------------------------------------------------------------------------

Your employment with the Company remains “at-will” as provided in the Company’s
policies and procedures for similarly situated executives. This means that
employment with the Company is for no specific period of time. As a result,
either you or the Company is free to terminate your employment relationship at
any time for any reason, with or without Cause. In addition, if any portion of
this letter agreement shall be held by a court or arbitrator to be invalid,
unenforceable, or void, such provision shall be enforced to the fullest extent
permitted by law, and the remainder of this letter agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision in this letter agreement is declared by a court or arbitrator of
competent jurisdiction to exceed the maximum time period or scope that such
court or arbitrator deems enforceable, then such court or arbitrator shall
reduce the time period or scope to the maximum time period or scope permitted by
law.

We do not mean for this language to come across as impersonal, but rather it is
standard practice for the Company to provide such information to existing or
prospective employees when offering any new terms of employment in whole or in
part.

This is the full and complete agreement between us with respect to the terms
described herein. Although your job duties, title, compensation and benefits as
well as the Company’s policies, practices and procedures may change from time to
time, the “at-will” nature of your employment may only be changed in an express
writing signed by you and the Chief Executive Officer of the Company.

Finally, the terms set forth in this letter are contingent on your agreement
with the terms in this letter. I am enclosing two copies of this letter. If you
agree to these terms, please sign and return one copy to me and keep the other
copy for your files. This letter agreement shall be binding on the Company and
you only if it is countersigned and returned to the Company within 30 days of
the date of this letter.

Thank you for your contributions and long-term service to the Company. I am
looking forward to sharing another year of successes together.

 

Sincerely,     Gary Friedman Chairman, President and Chief Executive Officer

ð I understand and agree to the terms of this letter agreement:

 

            Bonnie McConnell-Orofino     Date

 

cc: Associate’s File

 

Page 3



--------------------------------------------------------------------------------

Attachment A

Severance. In the event that your employment is terminated Not for Cause (as
defined below) by the Company, other than in connection with a “Change of
Control” (as defined in Attachment B), you will be eligible to receive severance
pay in the form of salary continuation for a period of twelve (12) months from
your termination date with the Company at an annual rate equal to your base
salary less applicable deductions and withholdings, payable in regular periodic
payments in accordance with the Company’s policy. You acknowledge that except as
expressly provided in this letter agreement, you will not receive any additional
compensation, severance or benefits after your termination of employment. You
agree and acknowledge that your right to receive the severance payments shall be
conditioned upon your execution of a release agreement with the Company
containing standard terms and conditions used by the Company at the time for a
general release by a senior officer of all claims arising from the officer’s
relationship with the Company. If you engage in any activity during the
severance period that violates the terms of this letter agreement, including by
engaging in any business activity competitive with the Company or its successors
or assigns, all severance payments immediately shall cease. In the event that
the Company terminates your employment for “Cause” (as defined below), or in the
event you resign (other than in connection with an Involuntary Termination (as
defined in Attachment B) within 12 months following a Change of Control) or your
employment is terminated as a result of your death or “Disability” (as defined
below), you shall not be entitled to receive any of the severance payments or
benefits described above, and the Company shall pay you all compensation due and
owing through the last day actually worked; thereafter the obligations of the
Company under this letter agreement shall cease.

If you are subject to an Involuntary Termination within 12 months following a
Change of Control, you will be eligible to receive severance pay in the form of
salary continuation for a period of 12 months from your termination date with
the Company at an annual rate equal to your base salary less applicable
deductions and withholdings, payable in regular periodic payments in accordance
with the Company’s policy. You agree and acknowledge that your right to receive
the severance payments shall be conditioned upon your execution of a release
agreement with the Company containing standard terms and conditions used by the
Company at the time for a general release by a senior officer of all claims
arising from the officer’s relationship with the Company. In addition, the
severance payments to be provided upon an Involuntary Termination following a
Change of Control are subject to the excise tax payment provisions set forth in
Attachment B.

Definition of Cause and Not for Cause. The Company may terminate your employment
for “Cause” if: (a) you exhibit persistent deficiencies in performance or gross
incompetence, (b) you breach any material term of this letter agreement or any
other written agreement you have with the Company, (c) you have been convicted
of a felony involving fraud or dishonesty, (d) you intentionally and continually
fail to substantially perform your reasonably assigned duties with the Company,
which failure continues for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to you
specifying the manner in which you have failed substantially to perform, or
(e) you intentionally engaged in conduct which is demonstrably and materially
injurious to the Company (other than a failure resulting from your assignment of
duties that would constitute an Involuntary Termination following a Change of
Control; provided, that no termination of your employment shall be for Cause as
set forth in clause (e) above until there shall have been delivered to you a
copy of a written notice setting forth that you were guilty of the conduct set
forth in clause (e)

 

A-1



--------------------------------------------------------------------------------

and specifying the particulars thereof in detail. No act, nor failure to act, on
your part shall be considered “intentional” unless you have acted, or failed to
act, with a lack of good faith and with a lack of reasonable belief that your
action or failure to act was in the best interest of the Company.

For purposes of this letter agreement, the term “Not for Cause” shall mean
termination of your employment by the Company for reasons other than for
“Cause.”

Disability. “Disability” shall mean that you are unable to carry out the
responsibilities and functions of the position held by you by reason of any
physical or mental impairment for more than 120 days in any twelve-month period.
If you suffer from a Disability, then, to the extent permitted by law, the
Company may terminate your employment. The Company shall pay to you all
compensation to which you are entitled up through the date of termination, and
thereafter all obligations of the Company under this letter agreement shall
cease. Nothing in this letter agreement shall affect your rights under any
disability plan in which you are a participant.

 

A-2



--------------------------------------------------------------------------------

Attachment B

Definitions:

“Involuntary Termination” shall mean the termination of your employment which
occurs by reason of:

(i) your involuntary dismissal or discharge by the Company Not for Cause, or

(ii) your voluntary resignation within 45 days following one or more of the
following events:

(A) a change in your position with the Company which materially reduces your
duties and responsibilities or the level of management to which you report,

(B) a reduction in your level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs), other than a reduction that is similar in percentage or
nature to a reduction generally applicable to all similarly-situated senior
officers of the Company, or

(C) a relocation of your principal place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Company without your consent.

“Change of Control” shall mean any of the following:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”)) immediately after which such Person has
Beneficial Ownership (as the term “beneficial ownership” is defined under Rule
13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, that in determining whether a Change of Control has occurred, Voting
Securities which are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change of
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (1) the
Company or (2) any corporation or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) the Company or any Subsidiary,
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

(b) The individuals who, as of date this letter agreement, are members of the
Board of Directors of the Company (the “Incumbent Board”), cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, that if the appointment, election or nomination for election by the
Company’s stockholders of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
letter agreement, be considered a member of the Incumbent Board; and provided,
further, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors of the Company (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest;

 

B-1



--------------------------------------------------------------------------------

(c) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization satisfies the conditions set forth in
clauses (1) and (2) below (any transaction(s) meeting the requirements of
clauses (1) and (2) below being referred to herein as “Non-Control
Transactions”):

(1) the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation;

(d) A complete liquidation or dissolution of the Company; or

(e) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary); and

(f) Any other event that at least two-thirds of the Incumbent Board in its sole
discretion shall determine constitutes a Change of Control.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, that if a Change
of Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any additional voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change of Control shall occur; provided further that no Change of Control shall
be deemed to have occurred under (a) or (c) above merely because individuals and
entities who, individually, as of the date of the letter agreement have
Beneficial Ownership of at least 5% of the Voting Securities have, immediately
after the transaction described in (a) or (c) above, Beneficial Ownership, in
the aggregate, of more than 50% of the Voting Securities of the Company or
successor or parent thereof if both (i) no one such individual or entity has,
immediately after such a transaction, Beneficial Ownership of more than 50% and
(ii) the transaction does not result in the Company or successor or parent
thereof becoming a private company.

Notwithstanding anything contained in this letter agreement to the contrary, if
your employment is terminated prior to a Change of Control and the Board of
Directors of the Company determines that such termination (i) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change of Control and who subsequently effectuates a
Change of Control or (ii) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then, for all
purposes of this letter agreement, the date of a Change of Control with

 

B-2



--------------------------------------------------------------------------------

respect to you shall mean the date immediately prior to the date of such
termination of your employment.

Excise Tax Payments:

(1) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to you or for your benefit, paid or payable or distributed or
distributable pursuant to the terms of this letter or otherwise in connection
with, or arising out of, your employment with the Company or a Change in Control
(a “Payment” or “Payments”), would be subject to the excise tax imposed under
Code Section 4999, or any interest or penalties are incurred by you with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to you shall be subject to
the Excise Tax (such reduced amount is hereinafter referred to as the “Limited
Payment Amount”). Unless you have given prior written notice specifying a
different order to the Company to effectuate the Limited Payment Amount, the
Company shall reduce or eliminate the Payments by (i) first reducing or
eliminating those payments or benefits which are payable in cash and (ii) then
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the Determination (as hereinafter defined). Any notice given by you
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing your rights and entitlements
to any benefits or compensation.

(2) An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount and the amount of such Limited Payment Amount shall be
made, at the Company’s expense, by the accounting firm that is the Company’s
independent accounting firm as of the date of the Change in Control (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and you within five (5) days after the termination
date, if applicable, or such other time as requested by the Company or by you
(provided you reasonably believe that any of the Payments may be subject to the
Excise Tax) and, if the Accounting Firm determines that no Excise Tax is payable
by you with respect to a Payment or Payments, it shall furnish you with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten (10) days after the delivery
of the Determination to you, you shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon the Company and you, subject to the
application of paragraph (3) below.

(3) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, you will be either greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitations contained in
paragraph (1) above.

(a) If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, you must repay such
Excess Payment to the Company; provided, that no Excess Payment will be repaid
by you to the Company unless, and only to the extent that, the repayment would
either reduce the amount on which you are subject to tax under Code Section 4999
or generate a refund of tax imposed under Code Section 4999.

 

B-3



--------------------------------------------------------------------------------

(b) In the event that it is determined (i) by the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to your satisfaction
of the Dispute, that an Underpayment has occurred, the Company shall pay an
amount equal to the Underpayment to you within ten (10) days after such
determination or resolution, together with interest on such amount at the
applicable federal rate under Code Section 7872(f)(2) from the date such amount
would have been paid to you until the date of payment.

Compliance with Section 409A:

This Agreement is intended to comply with Section 409A of the Code (as amplified
by any IRS or U.S. Treasury Department guidance), and shall be construed and
interpreted in accordance with such intent. You acknowledge that the Company, in
the exercise of its sole discretion and without your consent, (i) may amend or
modify this Agreement in any manner in order to meet the requirements of
Section 409A of the Code as amplified by any IRS or U.S. Treasury Department
guidance and (ii) shall have the authority to delay the payment of any amounts
or the provision of any benefits under this Agreement to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies) as amplified by any IRS or U.S. Treasury Department guidance as the
Company deems appropriate or advisable. In such event, any amounts or benefits
under this Agreement to which you would otherwise be entitled during the six
(6) month period following the termination of your employment will be paid on
the first business day following the expiration of such six (6) month period.
Any provision of this Agreement that would cause the payment of any benefit to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Code Section 409A (which amendment may be retroactive to
the extent permitted by the Code or any regulations or rulings thereunder).

 

B-4



--------------------------------------------------------------------------------

Attachment C

Confidential Information. You agree to hold in confidence for the benefit of the
Company all secret or confidential information, knowledge or data, including
proprietary information and trade secrets, relating to the Company and its
businesses, which shall have been obtained by you prior to or in the course of
your employment by the Company (“Confidential Information”), provided, however,
that Confidential Information shall not retain its status as such if the
Confidential Information (i) is publicly known through no act or omission by
you, (ii) becomes available to you on a non-confidential basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with, or other obligation of secrecy to, the Company
or another party, or (iii) is known by you prior to receiving it from the
Company, provided that such information is not subject to another
confidentiality agreement with, or other obligation of secrecy to, the Company
or another party. You also shall have the right to disclose Confidential
Information to the extent required by law, provided that you first give prompt
written notice to the Company regarding the intention to make such disclosure
and, provided, further, you request confidential treatment of such Confidential
Information to the fullest extent permitted by law. Whether before or after
termination of your employment with the Company, you shall not, without the
prior written consent of the Company, communicate or divulge any Confidential
Information, other than to the Company and to those persons or entities
designated by the Company or as otherwise is reasonably necessary for you to
carry out you responsibilities as an executive of the Company.

You also represent and warrant and covenant that you shall not disclose to the
Company, or use, or induce the Company to use, any confidential or proprietary
information or trade secrets of others at any time, and you acknowledge and
agree that any violation of this provision shall be grounds for your immediate
termination for Cause and could subject you to substantial civil liabilities and
criminal penalties. You further specifically and expressly acknowledge that no
officer or other employee or representative of the Company has requested or
instructed you to disclose or use any such third party confidential or
proprietary information or trade secrets.

Restriction on Competition. You acknowledge and agree that in your role at the
Company you shall acquire confidential and proprietary information belonging to
the Company. To preserve and protect this information and the assets of the
Company, including the goodwill and customers of the Company of which you will
have an interest in your role as an employee and officer of the Company, or its
subsidiaries, and to preserve and protect the goodwill and business interests of
the Company going forward, and in consideration of the severance and benefits
provided to you under the letter agreement, you agree that, for a period of one
(1) year from your termination of employment for any reason (the “Restricted
Period”), you will not directly or indirectly engage in, or have any ownership
interest in, or participate in the financing operation, management or control
of, any person, firm, corporation or business that engages in the Restricted
Business of Restoration Hardware, Inc. “Restricted Business of Restoration
Hardware, Inc.” is defined below.

Restrictions on Solicitation after Termination. In consideration of the
severance and benefits provided to you under the letter agreement, you agree
that, during the Restricted Period, you shall

 

C-1



--------------------------------------------------------------------------------

not, without the prior written consent of the Company, directly or indirectly,
including, without limitation, as a sole proprietor, member of a partnership,
stockholder or investor, officer or director of a corporation, or as an
employee, associate, consultant, independent contractor or agent of any person,
partnership, corporation or other business organization or entity other than the
Company (i) solicit or endeavor to entice away from the Company any person or
entity who is, or during the then most recent 12-month period was, employed by,
or had served as an agent or key consultant of the Company; (ii) solicit or
endeavor to entice away from the Company any person or entity who is, or was
within the then most recent 12-month period, a customer of the Company;
(iii) attempt to solicit any business that is related to the business of the
Company or any business that is competitive with the Company; or (iv) assist any
person, firm, corporation or business that engages in the Restricted Business of
Restoration Hardware, Inc. in taking such action set forth in clauses (i),
(ii) or (iii). Furthermore, during the Restricted Period, you shall not, for
yourself or for any other entity, hire or employ any person who is, or during
the then most recent 12-month period was, employed by, or had served as an agent
or key consultant of, the Company.

Definition of “Restricted Business of Restoration Hardware, Inc.” “Restricted
Business of Restoration Hardware, Inc.” shall mean (a) a retail company,
including without limitation, a subsidiary or business unit of such company,
where an aggregate of 25% or more of its revenue (including revenue of any
subsidiary or business unit) is derived from the home furnishings business,
including without limitation, lighting, floor covering, furniture, hardware and
tools, or hard goods business or (b) a manufacturer, supplier or other vendor
that has a material vendor relationship with the Company.

 

C-2